Title: From George Washington to Colonel Elias Dayton, 19 July 1777
From: Washington, George
To: Dayton, Elias



Sir
Head Quarters Clove [N.Y.] 19th July 1777 9 oClock

Yours of this morning has just reached me. In consequence of Advice recd this day of the Enemy’s having sent a Number of Vessels up the Sound and that others are moving up the North River, I shall march with the Army to morrow Morning towards New Windsor. You are to follow immediately with your own and Colo. Ogdens Regiments thro’ the Clove. I have given Colo. Morgan his directions and what Rout he is to take. Be pleased to forward the inclosed to Colo. Moylan by Express, as it contains his order of march. I am Sir Yr most obt Servt

Go: Washington

